 



Exhibit 10.37
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
CONVERTIBLE PROMISSORY NOTE

      $15,592,926   March 26, 2007

     Finisar Corporation, a Delaware corporation (the “Company”), for value
received, promises and agrees to pay to Parviz Tayebati (“Holder”) the principal
sum of Fifteen Million Five Hundred Ninety-two Thousand Nine Hundred twenty-six
Dollars ($15,592,926), together with interest on the outstanding principal
balance of this Convertible Promissory Note (this “Note”) at the rate of five
percent (5.0%) per annum. This Note is issued pursuant to that Purchase
Agreement dated as of the date hereof to which Company and Holder are parties
(the “Purchase Agreement”).
     1. Definitions. As used in this Note, the following terms shall have the
definitions ascribed to them below:
          1.1. “Commission” means the United States Securities and Exchange
Commission.
          1.2. “Common Stock” means the common stock, $0.001 par value, of the
Company, and any securities into which such common stock may hereafter be
classified.
          1.3. “Conversion Event” has the meaning set forth in Section 3.1
below.
          1.4. “Conversion Price” means the average closing trading price per
share of the Common Stock on the Nasdaq National Market (“NNM”) for the three
(3) Trading Days ending two (2) days prior to the Conversion Event.
          1.5. “Conversion Shares” has the meaning set forth in Section 3.2
below.
          1.6. “Escrow Note” means that certain convertible note in the original
principal amount of One Million Three Hundred Fifty-seven Thousand Dollars
($1,357,000) issued by the Company to Holder simultaneous herewith pursuant to
the Purchase Agreement.
          1.7. “Maturity Date” means that date nine (9) months following the
date hereof, subject to extension as provided in Section 2.1 below.

 



--------------------------------------------------------------------------------



 



          1.8. “Securities Act” means the Securities Act of 1933, as amended.
          1.9. “Trading Day” means a day on which trading occurs on the NNM (or
any successor thereto).
     2. Payment.
          2.1. Payment at Maturity. The entire outstanding principal balance of
and accrued but unpaid interest on this Note shall be due and payable, if not
converted prior thereto pursuant to Section 3 below, on the Maturity Date. The
Company shall have the right at any time and without premium or penalty to
prepay this Note, in whole or in part, in lieu of conversion pursuant to
Section 3 below, on or prior to the Maturity Date. Notwithstanding anything to
the contrary contained herein, the Company may in its sole discretion extend the
Maturity Date for up to an additional ninety (90) days in the event the
Registration Statement (as defined in the Purchase Agreement) filed by the
Company with the Commission shall not have been declared effective on or before
the date nine (9) months following the date hereof (the “Extension Option”);
provided, however, that in such event the interest on the outstanding principal
balance of this Note shall increase to the rate of seven percent (7.0%) per
annum beginning and effective as of the date of exercise of the Extension
Option.
          2.2. Interest. Subject to Section 2.1 above, the Company shall pay
interest to the Holder on the outstanding principal balance of this Note at the
rate of five percent (5.0%) per annum, which shall be payable in (a) cash on the
Maturity Date, or (b) additional shares of Common Stock if this Note is
converted pursuant to Section 3 below, on the date(s) for delivery of
certificates representing the Conversion Shares provided for in Section 3.3.
Interest shall be calculated on the basis of a 365-day year and shall accrue
daily commencing on the date hereof.
          2.3. Currency. All payments shall be in lawful money of the United
States of America.
     3. Conversion. This Note shall convert into Common Stock as follows:
          3.1. Conversion Event. Upon the declaration of the effectiveness of a
Registration Statement filed by the Company with the Commission on or prior to
the Maturity Date (the “Conversion Event”), this Note shall be automatically
converted into that number of shares of Common Stock determined in accordance
with Section 3.2 below.
          3.2. Shares Issuable Upon Conversion. Upon conversion of this Note in
accordance with Section 3.1 above, the Holder shall be entitled to receive a
certificate representing that number of shares of Common Stock (the “Conversion
Shares”) equal to the entire principal balance of and accrued but unpaid
interest on this Note divided by the Conversion Price.
          Notwithstanding anything else contained herein, the total number of
shares of Common Stock that may be issued in the aggregate upon conversion of
this Note and the Escrow Note shall not exceed nine and ninety-nine one-hundreds
percent (9.99%) of either the total shares outstanding or the voting power
outstanding of the Company as of the date of this Note (the “Maximum Shares
Issuable”). Accordingly, if the Conversion Price used to determine the

2



--------------------------------------------------------------------------------



 



number of shares of Common Stock issuable would cause the total aggregate number
of shares of Common Stock issued upon conversion of this Note and the Escrow
Note to exceed the Maximum Shares Issuable, then this Note and the Escrow Note
shall in the aggregate convert into the Maximum Shares Issuable and that portion
of the principal balance of and accrued but unpaid interest on this Note which
is not converted into shares of Common Stock shall be paid in cash upon
conversion of this Note.
          3.3. Stock Certificate. The Company shall cause a certificate or
certificates representing the Conversion Shares to be issued in the name of
Holder and delivered to the Holder by nationally recognized overnight delivery
service within two (2) business days following the occurrence of a Conversion
Event.
          3.4. Fractional Shares. No fractional shares shall be issued upon
conversion of this Note and the value of any fractional shares issuable upon
such conversion, based on the Conversion Price, shall be paid by the Company to
the Holder in cash.
          3.5. Satisfaction of Obligations. Upon conversion of the entire
principal amount of this Note and delivery of the certificates representing the
Conversion Shares in accordance with the provisions of this Section 3, the
Company shall be forever released from all obligations and liabilities
hereunder.
     4. Default.
          4.1. Events of Default. The occurrence of either of the following
events shall constitute an “Event of Default” hereunder:
               (a) any failure by the Company to pay any amount payable in cash
hereunder, in accordance with the terms hereof, which default is not cured
within ten (10) business days following written notice thereof from the Holder;
or
               (b) any failure by the Company to issue any securities issuable
hereunder, in accordance with the terms hereof.
          4.2. Remedies. During the continuance of an Event of Default, Holder
shall have the right to (i) accelerate the payment of the Remaining Principal
Balance hereunder, and (ii) enforce this Note by exercise of the rights and
remedies granted to it by applicable law. The Company shall pay all costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, incurred or expended by the Holder in enforcing or collecting this Note
as a result of an Event of Default or the protection or prescription of any
rights of Holder hereunder. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor, diligence in collection and notice
of intent to accelerate maturity.
          4.3. Waiver; Cumulative Remedies. No course of dealing or any delay or
failure to exercise any right hereunder on the Holder’s part shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies. No single or partial waiver by the Holder of any provision of this
Note or of any breach or default hereunder or of any right or remedy shall
operate as a waiver of any other provision, breach, default right or remedy or
of the same provision, breach, default, right or remedy on a future occasion.
The Holder’s rights and

3



--------------------------------------------------------------------------------



 



remedies are cumulative and are in addition to all rights and remedies which the
Holder may have in law or in equity or by statute or otherwise; provided,
however, that the Holder acknowledges that the indemnification remedy provided
in Section 9.4 of the Purchase Agreement shall not be available to the Holder as
a right or remedy for the Company’s breach or default hereunder.
     5. Amendments. This Note may not be amended or modified, nor may any of its
terms be waived, except by written instruments signed by the Company and the
Holder and then only to the extent set forth therein.
     6. Severability. If any provision of this Note is determined to be invalid,
illegal or unenforceable, in whole or in part, the validity, legality and
enforceability of any of the remaining provisions or portions of this Note shall
not in any way be affected or impaired thereby.
     7. Notices. Any notice or other communication required or desired to be
given hereunder shall be in the form and manner specified below, and shall be
addressed to the party to be notified as follows:

         
 
  If to Holder:   Parviz Tayebati
 
      2 Avery Street, 27E
 
      Boston, MA 02111
 
       
 
  with copy to:   Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
 
      One Financial Center
 
      Boston, MA 02111
 
      Telecopy (617) 542-2241
 
      Attn: Stanley A. Twarog, Esq.
 
       
 
  If to the Company:   Finisar Corporation
 
      1389 Moffett Park Drive
 
      Sunnyvale, CA 94089
 
      Attn: Chief Financial Officer
 
       
 
  Telecopy:   (408) 541-4154

or to such other address as each party designates to the other by notice in the
manner herein prescribed. Notice shall be deemed given hereunder if
(i) delivered personally or otherwise actually received, (ii) sent by overnight
delivery service, (iii) mailed by first-class United States mail, postage
prepaid, registered or certified, with return receipt requested, or (iv)
transmitted by facsimile transmission (and confirmed by a copy delivered in
accordance with clauses (i), (ii) or (iii). Notice mailed as provided in clause
(iii) above shall be effective upon the expiration of three (3) business days
after its deposit in the United States mail. Notice given in any other manner
described in this section shall be effective upon receipt by the addressee
thereof; provided, however, that if any notice is tendered to an addressee and
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender unless expressly set forth in such notice.

4



--------------------------------------------------------------------------------



 



     8. Replacement. Upon the Company’s receipt of reasonably satisfactory
evidence of the loss, theft, destruction or mutilation of this Note and (i) in
the case of any such loss theft or destruction, upon delivery of indemnity
reasonably satisfactory to the Company in form and amount, or (ii) in the case
of any such mutilation, upon surrender of this Note for cancellation, the
Company, at its expense, shall execute and deliver, in lieu thereof, a new Note.
     9. Legal Fees. In the event of any legal action to enforce the rights of
the Holder or the Company, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable
costs and expenses, including reasonable attorneys’ fees, incurred in such
action.
     10. Assignment. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by the Company, without the prior written consent of the
Holder, or by the Holder, without the prior written consent of the Company,
which consent shall not be unreasonably withheld.
     11. No Rights as Stockholder. This Note, as such, shall not entitle the
Holder to any rights as a stockholder of the Company.
     12. Headings. The descriptive headings in this Note are inserted for
convenience only and do not constitute a part of this Note.
     13. Governing Law. The validity, meaning and effect of this Note shall be
determined in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of law.
     14. Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, the Company and the Holder and their respective successors and
assigns.
     15. Time. Time is of the essence hereunder.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has duly caused this Note to be signed in
its name and on its behalf by its duly authorized officer as of the date
hereinabove written.

              FINISAR CORPORATION
 
       
 
  By:   /s/ S. K. Workman
 
       
 
       
 
  Name:   S. K. Workman
 
       
 
  Title:   CFO
 
       
AGREED AND ACCEPTED:
       
 
       
/s/ Parviz Tayebati
       
 
PARVIZ TAYEBATI
       

6